PER CURIAM.
Appellant's conviction following his no contest plea to attempted second-degree murder with a firearm has previously been affirmed by this court and will not be disturbed. Appellant committed the crime when he was seventeen years old. The trial court sentenced Appellant to a twenty-five year term of incarceration with a twenty-five year mandatory minimum sentence. Although we affirm the twenty-five year sentence, we reverse in part and remand for resentencing solely to provide for judicial review after twenty years to allow for the possibility of early release. See Kelsey v. State , 206 So.3d 5, 8 (Fla. 2016) ; Montgomery v. State , 230 So.3d 1256, 1263 (Fla. 5th DCA 2017) ; Burrows v. State , 219 So.3d 910, 911 (Fla. 5th DCA 2017).
*1303AFFIRMED in part, REVERSED in part, and REMANDED with instructions.
PALMER, EVANDER and EDWARDS, JJ., concur.